Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Rottkamp publication wherein it discloses a method determining a trajectory within the drivable area for the vehicle to follow (see Figs. 1 - 2, and ¶0037, “The reference trajectory 31 can be calculated by the arithmetic unit 18, 28, in particular on the basis of the track data 38. In particular, the arithmetic unit 18, 19 is designed to generate or calculate the reference trajectory on the basis of the track data 38); 
detecting, based at least in part on the sensor data, an object in the environment  (see Fig. 1, and ¶0037 - ¶0038);
determining, based at least in part on the sensor data, object parameters associated with the object, wherein the object parameters comprise one or more of a velocity, a position, a classification, or an extent (see Fig. 1, and ¶0037 - ¶0038); 
determining, based at least in part on the modified drivable area, that the trajectory is invalid (see Figs. 1 - 2, and ¶0037, and ¶0040 - ¶0042, reference trajectory is plotted after detection recognizes that trajectory is nullified / negated; 
determining, based at least in part on determining the trajectory is invalid, a modified trajectory (see Figs. 1 - 2, and ¶0037, and ¶0040 - ¶0042); and 
controlling the vehicle according to the modified trajectory (see Fig. 1, ¶0022, and ¶0030, "control device is designed for the autonomous guidance of the motor vehicle along the driving trajectory”)
determining, based at least in part on the object parameters, a modified drivable area.
Berntorp’s work presents a vehicle control system based upon a neural network.  In particular, Berntorp’s publication presents a system wherein it generates a time-series signal indicative of a variation of the environment in vicinity of the vehicle with respect to a motion of the vehicle and submit the time-series signal to the neural network to produce a reference trajectory as a function of time that satisfies time and spatial constraints on a position of the vehicle. The motion trajectory tracking the reference trajectory while satisfying constraints on the motion of the vehicle is determined and the motion of the vehicle is controlled to follow the motion trajectory.
Berntorp’s vehicle control system based upon a neural network further teaches determining, based at least in part on the object parameters, a modified drivable area.  (See ¶0039, “by analyzing a sequence of image frames from at least one camera, which is mounted on the vehicle… invention determine a vehicle path that avoids objects determined from the image to reside in the scene, where a path avoiding an obstacle includes changing lane of a vehicle, or maintaining the same lane but slowing down to the velocity of the preceding vehicle.”  See also ¶0049 – ¶0052.  Berntorp suggests how a drivable area is modified based upon the diversity of objects that may intrude upon this drivable area, and as such then uses his described path planner to devise and follow a new workaround trajectory.)
determining a drivable area through an environment for a vehicle, wherein the drivable area represents a region in the environment on which the vehicle may traverse is permitted to traverse;
determining, as a modified drivable area, based at least in part on the object parameters, and independent of the trajectory, a portion of the drivable area that excludes a space that the object is predicted to occupy based on the object parameters.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious determining a drivable area through an environment for a vehicle, wherein the drivable area represents a region in the environment on which the vehicle may traverse is permitted to traverse;
determining, as a modified drivable area, based at least in part on the object parameters, and independent of the trajectory, a portion of the drivable area that excludes a space that the object is predicted to occupy based on the object parameters.
In particular, the prior art is silent in teaching, or suggesting a method wherein a driveable area is imbued with a permissible condition state to be satisfied for the vehicle  independent of the trajectory, a portion of the drivable area that excludes a space that the object is predicted to occupy based on the object parameters.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661